Citation Nr: 0008398	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for cancer of the 
larynx.

2.  Whether reduction of a disability rating for an anxiety 
reaction with psychophysiological musculoskeletal reaction 
and headaches, from 100 percent to 70 percent, effective from 
May 1, 1998, was proper.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1947 to August 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Lincoln, Nebraska, 
Regional Office (RO).  In a rating decision of November 1997, 
the RO proposed reducing the 100 percent rating for the 
veteran's service-connected anxiety reaction with 
psychophysiological musculoskeletal reaction and headaches.  
In February 1998, the RO reduced the rating to 70 percent.  
Subsequently, in June 1998, the RO denied service connection 
for carcinoma of the larynx.

The Board has found that additional development of evidence 
is warranted with respect to the claim for restoration of the 
100 percent rating for an anxiety reaction with 
psychophysiological musculoskeletal reaction and headaches.  
Accordingly, that issue is addressed in a remand section 
located at the end of this decision.


FINDING OF FACT

The veteran has not presented any competent evidence linking 
his cancer of the larynx to service or to a service-connected 
disability.


CONCLUSION OF LAW

The claim for service connection for cancer of the larynx is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a 
chronic disorder such as a malignant tumor is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veteran's Claims (Court) to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for an anxiety reaction with psychophysiological 
musculoskeletal reaction and headaches, rated as 70 percent 
disabling; postoperative status hemorrhoidectomy and excision 
of anal fissure, rated as noncompensably disabling; 
sinusitis, rated as noncompensably disabling; and mild eczema 
of the legs and mild tinea circinate of the left eye, rated 
as noncompensably disabling.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by the presumption noted above.  See Traut v. 
Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

The veteran's service medical records do not contain any 
references to laryngeal cancer.  There is also no evidence 
that it was manifest within one year after separation from 
service.  The earliest evidence of the presence of the cancer 
is from many years after separation from service.  The report 
of a mental examination conducted by the VA in August 1997 
shows that the cancer was diagnosed in the Summer of 1996.  

The veteran's own opinion that his cancer is related to 
service is not enough to support the claim.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (a veteran does not meet 
his burden of presenting evidence of a well-grounded claim 
where the determinative issue involves medical causation and 
the veteran presents only lay testimony by persons not 
competent to offer medical opinions).  A veteran is competent 
to testify as to the symptoms that he experienced, but he is 
not competent to render a medical opinion regarding the 
significance of those symptoms.  See McIntosh v. Brown, 4 
Vet. App. 553, 560 (1993).

The post-service medical evidence which is of record does not 
contain any medical opinion which supports the contention 
that the veteran's cancer was related to service, or to a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for cancer of 
the larynx is not well-grounded.  Because the claim is not 
well-grounded, there is no further duty on the part of the VA 
to develop evidence with respect to the claim.  See 38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).



ORDER

Service connection for cancer of the larynx is denied.


REMAND

The Court has held that a mere allegation that a service-
connected disability is more severe than currently rated is 
sufficient to establish a well-grounded claim.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for restoration of the 
100 percent rating for the service-connected anxiety reaction 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds, however, that there may be 
additional evidence which is available which would be useful 
in arriving at an equitable resolution of the issue on 
appeal.  In this regard, the Board notes that the report of a 
mental examination conducted by the VA in August 1997 shows 
that the veteran was being treated at a VA mental hygiene 
clinic.  Significantly, however, the records from that 
treatment have not been obtained.  The most recent records 
which are contained in the claims file are dated in January 
1996, and were obtained in connection with a previous rating 
decision which confirmed a 100 percent rating.  Therefore, 
further assistance to the veteran with the development of 
evidence is required.  The Board also finds that another 
examination is warranted in order to allow the examiner an 
opportunity to review the current treatment records.  
Accordingly, to ensure that the VA has met its duty to assist 
the appellant in developing the facts pertinent to the claim, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected psychiatric disorder since 
January 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After the above medical records have 
been associated with the claims file, a 
VA social and industrial survey should be 
conducted in order to clarify the 
appellant's medical, social, educational, 
and employment history.  The social 
worker should review the claims file 
prior to the survey.  The social worker 
should elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The social worker should 
offer an assessment of the appellant's 
current functioning and identify the 
conditions which limit his employment 
opportunities.  Any potential employment 
opportunities should be identified.  The 
claims file must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.  Distinctions between 
the service-connected anxiety reaction 
with psychophysiological musculoskeletal 
reactions and headaches and any 
nonservice-connected disorders should be 
noted. 

3.  The RO should then schedule the 
appellant for a VA psychiatric 
examination for the purpose of 
ascertaining the severity of his service-
connected anxiety reaction.  It is very 
important that the examiner be afforded 
an opportunity to review the appellant's 
claims file prior to the examination.  
All necessary tests and studies should be 
conducted.  Based upon the review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning (GAF) Score.  The examiner 
should also comment on the degree, if 
any, of industrial/occupational and 
social impairment produced solely by the 
service-connected anxiety reaction, if 
possible.  The examiner should 
specifically assess the veteran's 
symptoms using the terminology of the 
revised criteria for rating mental 
disabilities.  This psychiatric 
examination of the appellant must also 
include an evaluation of the etiology, 
nature and extent of any other 
nonservice-connected psychiatric disorder 
found.  In particular, the examiner 
should address whether any symptoms of 
depression are attributable to the 
service-connected psychiatric disorder, 
or instead represent the manifestations 
of a separate disorder.  If there are 
multiple disorders present, the examiner 
should express an opinion as to whether 
it is at least as likely as not that they 
are proximately due to service or to a 
service-connected disability, in 
particular the anxiety reaction.  The 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The supplemental statement of 
the case should include all regulations 
applicable to a rating reduction.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 



